Citation Nr: 1640228	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974, which includes service in the Republic of Vietnam.  He died in April 2004, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.

In March 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a July 2015 supplemental statement of the case, continuing the denial of the claim, and returned the appeal to the Board.

The Board notes that in a February 2012 properly executed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), the appellant appointed Veterans of Foreign Wars of the United States (VFW) as her representative.  However, a March 2015 properly executed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in favor of The America Legion also appears in the claims file.  Nevertheless, VFW has continued to act as the appellant's representative, to include submitting a July 2016 Informal Hearing Presentation in support of the appellant's claim (located in the Veterans Benefits Management System (VBMS)).  Further, in an August 2016 letter (located in VBMS), a representative from The American Legion refused to act as the Veteran's representative in this matter.  Based on the foregoing, the Board continues to recognize VFW as the Veteran's representative.

The Board further notes that in addition to the paper claims file, there are Virtual VA and VBMS paperless files associated with the appellant's case, as indicated above.

FINDINGS OF FACT

1.  The Veteran died in April 2004, and his death certificate lists malignant melanoma as the cause of death.

2.  At the time of the Veteran's death, he was not service connected for any disability.

3.  The Veteran's malignant melanoma did not manifest during active service, within the one year presumptive period, or for many years thereafter, and is not otherwise related to active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Moreover, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A review of the record shows that the appellant was informed of the information and evidence necessary to substantiate her claim, as well as of VA's duty to assist and of her responsibilities in the adjudication of her claim, via a letter dated in May 2012.  The Board points out that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).  In the instant case, the appellant has not raised an issue with regard to the adequacy of notice provided in this case.  The Board also notes that as to any error with respect to the timing of notice in this case, any such error was effectively cured by the readjudication of the appellant's claim after notice was provided.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the appellant's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes service treatment records (STRs), VA treatment records, VA examination reports and opinions, private treatment records, the Veteran's death certificate, and statements from the appellant and her representative.  In addition, and pursuant to the Board's March 2015 remand instructions, another VA medical opinion was obtained in June 2015.  This opinion and related report has been associated with the claims file.  For the reasons indicated below, the Board finds that the June 2015 opinion sufficiently allows the Board to make a well-informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumor is listed as a chronic disease in the statute and regulation, and the Board will therefore consider the provisions of 38 C.F.R. § 3.303(b) in this regard.

In addition, veterans who served in Vietnam are presumed to have been exposed during such service to herbicides, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain listed diseases are presumptively service-connected in veterans exposed to herbicides, to include Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Significantly, however, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VA Gen. Coun. Prec. 18-97 (May 2, 1997). See also Darby v. Brown, 10 Vet. App. 243, 246 (1997) (holding that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs).

The availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in April 2004, and at the time of his death, he had no service-connected disabilities.  The Veteran's death certificate (located in Virtual VA) lists the cause of death as malignant melanoma.  The appellant asserts that the Veteran's fatal cancer was due to service, specifically Agent Orange exposure.  The appellant also asserts that the Veteran's cancer originated and/or concurrently developed in the lungs.  The Veteran served in the Republic of Vietnam from March 1972 to October 1972 and is presumed to have been exposed to Agent Orange.

Turning first to the evidence of record, a review of the STRs indicates no complaints, treatment, findings, or diagnoses pertaining to malignant melanoma, let alone any cancer (or tumor).  In the Veteran's September 1974 separation examination, he was clinically evaluated as normal as to skin and lymphatics.  Although the lungs and chest were clinically evaluated as abnormal, such abnormality related strictly to pneumothorax and scar of the right lateral thorax secondary to a knife chest wound sustained in 1973.  A September 1974 chest radiograph, taken concurrently with the separation examination, revealed no significant abnormalities.

Post-service private treatment records (located in Virtual VA) show that the Veteran underwent a biopsy of a lesion on the right maxillary region of his gums at the University of Nebraska Medical Center College of Dentistry in July 2002, the results of which reflected a diagnosis of malignant melanoma.  Subsequently, in July 2002, the Veteran underwent a number of computed tomography (CT) scans of his chest, neck, abdomen and pelvis.  While reports of the neck, abdomen, and pelvic scans were negative for any abnormalities, report of the chest scan revealed a small 7 to 8 millimeter (mm) nodule at the anterior aspect of the left upper lobe and a smaller 4-5 mm nodule of the left parahilar region.  In this report, it was noted that the nodules were believed to be secondary to metastatic lesions as correlated with a history of a melanoma.  The Veteran's physician, Dr. R.C., referred him to another physician, Dr. B.I., for evaluation of the lung nodules.  In an August 2002 letter, Dr. B.I. reviewed the Veteran's medical history and noted that after the biopsy of the gums revealed histologically malignant melanoma, a subsequent evaluation for metastatic disease demonstrated two left upper lobe nodules in the lungs.  After reviewing the July 2002 CT scan, Dr. B.I. noted that the left upper lobe nodules were worrisome for metastatic disease and diagnosed the Veteran with having malignant melanoma and worrisome pulmonary nodules.  

An August 2002 hospital report issued at the Mayo clinic reflects that the Veteran underwent a partial maxillectomy followed by a right neck dissection.  While the margins of the resection were negative for a tumor, the right neck dissection revealed metastatic melanoma in 2 out of 5 submandibular lymph nodes.  During a September 2002 follow-up visit with the radiation oncologist, Dr. P.B., the Veteran underwent a positron emission tomography (PET) scan, and the findings revealed a nodule of increased uptake in the left upper lung which, according to Dr. P.B., was consistent with metastatic disease from his melanoma.  The Veteran was assessed with mucosal melanoma, status post resection, and pulmonary metastasis.  After comparing the more recent PET scan findings with the earlier CT scan results, in a September 2002 letter to Dr. R.C., another oncologist at the Mayo Clinic, Dr. S.M., wrote that the more recent scan demonstrated further enlargement of the known two sites of pulmonary disease along with a number of smaller nodules throughout both lungs.  Based on these findings, Dr. S.M. recommended that the Veteran initiate chemotherapy, and more specifically, begin taking temozolomide, under the supervision of his local oncologist.  The Veteran began his course of chemotherapy soon thereafter, and underwent another chest x-ray and CT study in December 2002, the findings of which showed a nodule in the left mid-lung and a smaller nodule on the right mid-lung which were "worrisome for metastatic disease."  

However, in a January 2003 report, the Veteran's physician, Dr. E.C., noted that the chest X-ray and CT study results clearly documented a partial response.  The radiology reports included the chest X-ray results reflecting that the nodule in the left upper lobe was considerably smaller when compared to the December 2002 diagnostic test results, and the nodule in the right mid-lung laterally had essentially resolved.  In a letter dated in April 2003, Dr. E.C. wrote that the Veteran had cancer in his lungs, and that it was very serious.  However, in a subsequent letter dated in April 2003, Dr. E.C. wrote that the Veteran had an unusual cancer called malignant melanoma which "apparently arose from an unknown primary site."  Dr. E.C. noted that the Veteran had exposure to Agent Orange while serving in Vietnam, and determined that it was "certainly possible" that this exposure "had something to do with his current situation; although, the firm data in this regard is somewhat evasive."  In a letter addressed to the Veteran, and dated in July 2003, Dr. E.C. wrote that the Veteran's melanoma did not start on the surface of his body but rather internally, and there was evidence that it spread to his internal organs.

In July 2003, in connection with the Veteran's April 2003 service connection claim for malignant melanoma (claimed as lung cancer), the Veteran was afforded a VA medical opinion.  The VA examiner reviewed the aforementioned medical records and determined the following: a) the Veteran developed malignant melanoma of the oral cavity; b) multiple lung lesions were consistent with metastatic disease from the primary oral malignancy to the lung; and c) there was insufficient evidence available to indicate that the Veteran has a primary malignancy other than the oral melanoma site.

In September 2012, a VA medical opinion was obtained in connection with the appellant's instant claim.  After reviewing the pertinent medical records, the examiner concluded that it was less likely as not that the Veteran's malignant melanoma originated in the lungs or concurrently developed in his lungs, thereby contributing to his death from malignant melanoma.  In her rationale, the examiner explained that malignant melanoma was a less common form of skin cancer, and can originate in other cells that have melanocytes, such as in the mouth.  According to the examiner, malignant melanoma can spread rapidly to other organs, and the lungs are one of the most common areas of the spread of the cancer.  The examiner noted that early on in the Veteran's course, it was not known whether the lung spots represented a primary cancer, or a spread of the melanoma.  However, the examiner wrote that as the disease progressed, it became evident that the lung lesions were metastases.  

In reaching this conclusion, the examiner relied on the September 2002 letter issued by Dr. S.M., as well as the January 2003 medical records documenting the lung tumor's positive response to treatment for malignant melanoma, which, according to the examiner, is supportive evidence that the lung nodules were metastatic disease from his melanoma.  In addition, the examiner also relied on the July 2003 letter from Dr. E.C. indicating that the Veteran's melanoma did not start on the surface of his body, but rather internally, as supportive evidence that the lesions originated in the mouth.  The examiner concluded her opinion by referencing numerous medical literature articles and citations in support of her opinion.  Summaries provided for some of the medical literature articles focus on various types of malignant melanoma, the medical nature and cause of malignant melanoma, and how this disease manifests, as well as the course of treatment required to help treat this disorder.

In June 2015, a VA medical opinion from a physician with expertise in oncology was obtained.  The examiner opined that the Veteran had a mucosal melanoma of the (right) alveolar ridge, and that it was more likely than not that this was the site of origin of the cancer.  In this regard, she ultimately found that the Veteran had pulmonary lesions that were metastatic from a mucosal melanoma originating in the oral cavity, and that, therefore, these pulmonary lesions would not be considered "lung cancer" and did not originate in the lung, bronchus, larynx or trachea.  

The examiner reasoned that the pathways of spread of solid tumors in the human body are generally not random, explaining that "[t]he pathways of spread of oral cavity solid tumors are to loco-regional lymphatics" and that "[t]he pathways of spread of melanomas of the skin (the most common type of melanoma) are also thought to be via loco-regional lymphatics."  She further explained that at the time of the Veteran's surgery to resect the melanoma of the right alveolar ridge, he also had a selective neck dissection which showed metastatic melanoma in two of five loco-regional lymph nodes.  Thus, she found that this pathological finding was consistent with an origin of melanoma in the oral cavity.  She also reasoned that "oral cavity squamous cell carcinomas (most common type of solid tumor in that area) commonly spread to the lung if they spread outside the head and neck area," and that "[t]he finding of (at least) two small nodules (and these were bilateral) that enlarged in between the time of diagnosis, surgery, and start of chemotherapy in [the Veteran] is consistent with metastatic lesions." She further explained that given that the size of the lesions was small and that they were bilateral, it was more likely that they were metastatic from another place as opposed to being two separate primary lung cancers.

Additionally, the examiner opined that it was not at least as likely as not that the Veteran's malignant melanoma of the oral cavity was related to his in-service Agent Orange exposure.  In so concluding, she noted the following: that the Veteran was a long-time user of smokeless tobacco; that this habit would expose the oral mucosal tissue to carcinogens; and that this habit it known to increase the risk of squamous cell cancers of the oral cavity.  The examiner, however, stated that whether the Veteran's habit contributed to the development of the melanoma is speculative.  Although the examiner noted that it was also speculative that the melanoma developed from exposure to herbicides (including Agent Orange), she explained that she could find no data to suggest that mucosal melanomas of the head and neck are more common in occupations exposed to herbicides. 

At the outset, the Board notes that the Veteran's malignant melanoma was not diagnosed until July 2002, and there is no evidence of record to suggest the presence of malignant melanoma prior to the indicated date of diagnosis.  Based on this evidence, there is no indication that the Veteran's malignant melanoma manifested to a compensable degree in service or within one year of the Veteran's separation from service in 1974.  Thus, service connection is not warranted for the Veteran's malignant melanoma on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Moreover, malignant melanoma was not noted in service or during the presumptive period, and the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) is therefore not for application.

In addition, although the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides, malignant melanoma is not among the diseases that are presumptively related to herbicide exposure.  While a number of cancers have been epidemiologically linked to herbicide exposure, to include respiratory cancers, the Veteran's cause of death was malignant melanoma, and that disease is not on the list.  In fact, in September 2011, the National Academy of Science (NAS) issued a notice (Veterans and Agent Orange: Update 2010) determining that service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for, among other things, the following: melanoma and cancers of the oral cavity.  See 77 Fed. Reg. 47924 (Aug. 10, 2012).  Accordingly, the Veteran's malignant melanoma cannot be presumptively linked to his in-service herbicide exposure.  Therefore, service connection is also not warranted for the Veteran's malignant melanoma on a presumptive basis for herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Moreover, although the appellant asserts that the Veteran's malignant melanoma originated and/or concurrently developed in the lungs, there is no evidence that this is the case.  In fact, the only medical opinions of record directly addressing this issue, that of the July 2003, September 2012, and June 2015 VA examiners, concluded that the lesions of the lungs were reflective of metastatic disease from his melanoma and that the lungs were not a primary origin of the Veteran's cancer.  All three examiners concluded that the Veteran's malignant melanoma originated in the oral cavity.  The Board notes that as the VA examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's (past) and appellant's lay statements, their opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although Dr. E.C. submitted a letter dated in April 2003 indicating that the Veteran had cancer in his lungs, he provided no further explanation or details, and, as such, did not state that the Veteran's cancer originated in the lungs themselves.  Indeed, in his subsequent letter in April 2003, Dr. E.C. determined that the Veteran's malignant melanoma arose from an unknown primary site.  

Therefore, the remaining issue is whether a nexus exists between the Veteran's malignant melanoma and his in-service herbicide exposure to warrant service connection on a direct basis.  Here, the only probative medical opinion on this question, that of the June 2015 VA examiner, concluded that there was no such nexus.  While the April 2003 opinion by Dr. E.C. alludes to a possible connection between the Veteran's in-service herbicide exposure and his malignant melanoma,  this opinion contains no rationale and used terminology - which it was "certainly possible" that this exposure "had something to do with his current situation" and that "firm data in this regard is somewhat evasive" - that rendered the opinion too speculative to be of significant probative weight.  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative).
 
The Board notes that the June 2015 VA examiner used the word speculative in her opinion.  However, her opinion did not run afoul of Jones v. Shinseki, 23 Vet.  App. 382, 390 (2009), in which the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, it must also be clear that the physician has considered "all procurable and assembled data," and the physician must clearly identify precisely what facts cannot be determined.  The June 2015 VA examiner did not state that an etiology opinion would be speculative; she rendered an opinion that it was less likely than not that the malignant melanoma of the oral cavity was related to Agent Orange exposure.  In reaching this conclusion, she considered both the Veteran's use of smokeless tobacco and exposure to Agent Orange.  She noted that the use of smokeless tobacco exposes the mucosal tissue to carcinogens and is known to increase the risk of squamous cell cancers of the oral cavity, while she could find no data to suggest that mucosal melanomas of the head and neck are more common in those exposed to Agent Orange.  Thus, she concluded that, although it would speculative to identify either as contributing to the melanoma, it was less likely than not that the Veteran's melanoma was related to his in-service Agent Orange exposure.  Therefore, reading the opinion as a whole and in the context of the evidence of record, the examiner's conclusion was neither speculative nor indicative that she could not render an opinion without resort to speculation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

The Board must also consider the statements of the appellant, who is competent to opine as to some matters of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the appellant's statements indicating that there is a nexus between the Veteran's malignant melanoma and herbicide exposure are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (specifying cancer as a disorder that a layperson would not be competent to identify).  The appellant's statements on this complex medical matter are therefore not competent.  To the extent that these statements are competent, the Board finds the specific, reasoned negative nexus opinion of the oncologist who conducted the June 2015 VA examination to be of greater probative weight than the Veteran's more general lay assertions on this question.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


